GOLBTHWAJTE, J. —
That a venire facias was not void for want of the seal of office of the court from which it issued, was directly decided by this court in the case of Maher v. The State, 1 Porter 265; and as the question is purely a technical one, involving no principle, we do not feel authorized to depart from it.
In relation to the action of the court below, in allowing the opinion of certain witnesses, as to the sanity of the prisoner, to be given in connection with the facts stated by them, we are unable to discover any error in tbe shape in which the question is presented by the record. We have held, on several occasions, that the opinion of witnesses, in connection with the facts, was admissible, when it was apparent that those who were called upon to testify occupied a position toward the person alleged to be insane which enabled them to form a correct judgment as to Ms mental condition. — Roberts v. Trawick, 13 Ala. 84; State v. Norris, 16 Ala. 776; Florey v. Florey, 24 Ala. 241. TMs is the general rule ; but in every case where this question arises, the character of the insanity is a matter of no small importance, in determining correctly as to the admissibility of the opinions of witnesses. If the evidence tended to establish that the prisoner, from mental imbecility, tvas incapable of distinguishing between right and *28wrong, or that Ms case was one of general insanity, by which we mean madness on all subjects, it is obvious that it would not require the same degree of observation to discover the existence of the disease under such circumstances, as in cases of monomania or partial derangement, where the particular delusion might frequently escape the attention of the most acute observer, or the most intimate association. The circumstances which would enable the witness to form an accurate opinion as to the mental condition of the party in one case, would be worth nothing in the other. There are some diseases of the body, which it requires no physician to detect or pronounce upon. They are shown by external symptoms, so marked in their character, as to be readily seen and determined by every one of ordinary intelligence ; and the total want of reason, as manifested by complete idiotcy, or the utter dethronement of the intellect, as exhibited by mania, or raving-madness, seldom, if ever, requires any long acquaintance or close observation to discover. Opinion is necessary, for the reason that it may be impossible to convey to the mind of the jury through the medium of 'language, a distinct idea of the true condition of the party by a statement of the facts alone (Norris v. The State, supra); but it is impossible to lay down any precise rule as to the length or character of acquaintance which would render the opinion of a witness admissible on this question. All we can say is, that the circumstances must be such as to have afforded the opportunity to form an accurate judgment as to the existence or non-existence of the disease, considered with reference to the character or degree in which it is alleged to exist. Applying this principle to the caso before us: If the defence relied on was general insanity, or an incapacity to distinguish right from wrong on any question, each of the witnesses whose testimony was objected to was competent, as their acquaintance with the prisoner was of a character which would render it next to an impossibility that if the disease had existed to that extent, they should not have known it. And their opinion as to his sanity, or (what is the same thing) his capacity to distinguish right from wrong, would, in that aspect of the case, when based upon the facts, ■be admissible; but if the insanity which was set up to excuse the prisoner was monomania — a particular delusion connected *29with the act, such, for instance, as an insane conviction that the property taken belonged to him — then we agree that neither of the witnesses had that degree of knowledge of the party, wh&ch would enable him to form a correct opinion as to his s&nity.
The record does not disclose as fully as it might the character of the insanity which was set up on the part of the prisoner, but it sufficiently appears that there was some evidence offered, tending to show that he could not distinguish right from wrong; and with a view to rebut testimony of this nature, we think, under the circumstances proved, it was competent for both of the witnesses to give their opinion, in connection with the facts, as to his mental condition, and to state the conclusion upon their minds (the result of their previous acquaintance and those facts), that he could distinguish between right and wrong.
It is insisted, however, that the record shows that one of these witnesses was permitted, against the objection of the defendant, to give his opinion as to his sanity at the time of the trial. We do not place that construction upon the record. The bill of exceptions, after stating the means of information which the witness had for knowing the mental condition of the prisoner, and after stating the facts tending to establish his sanity, proceeds thus: “ The State offered to show, by said witness, that the prisoner was a man of sound mind, and not insane. The prisoner objected; the court overruled the objection, and the witness so testified. The State also offered to prove by said witness, that the prisoner, in his opinion, could distinguish right from wrong, and the prisoner objected; but the court overruled the objection, and the witness so testified.” It is to be remarked, that the indictment was found in 1850, and the witness had testified he had no recollection of having seen the prisoner from 1848 until after the commission of the alleged offence. We think, therefore, that the natural inference would be, that in speaking of his sanity, he referred to the period of his acquaintance with him up to the time he last saw him before the offence. He says, in effect, that he knew the prisoner some years since, and is then asked, whether, in his opinion, he was of sound mind, and again, whether he could distinguish right from wrong. The *30objection does not appear to be on the ground that the witness gave Ms opinion as to Ms sanity at the time of the trial, but that he gave Ms opinion at all. The bill of exceptions must be taken most strongly against the exceptor (Mallory v. Stodder, 6 Ala. 801); and without forcing the language employed, we may well suppose that the witness referred the sanity of the prisoner to the antecedents — to his knowledge of, and acquaintance with Mm, before the commission of the act. Had it been otherwise, the objection should have been more specific.
We see no error in the record, and the judgment is affirmed.